Citation Nr: 1636347	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty (AD) in the United States Army from April 1976 to April 1980.  Prior thereto, he served in the Army National Guard, including on a period of active duty for training (ACDUTRA) from July 1973 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Houston, Texas, certified these claims to the Board for appellate review.

The Veteran testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge in December 2014.

In an August 2015 decision, the Board denied the claims of service connection for peripheral neuropathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease, and service connection for a throat disorder, including as secondary to service-connected allergic rhinitis.

The Board also remanded the issues of entitlement to service connection for radiculopathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease; entitlement to service connection for a cervical spine disorder; entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease; and entitlement to service connection for a bilateral leg disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease, for further development at that time.  (The remanded issues were subsequently addressed in an April 2016 Board decision.)

The Veteran subsequently appealed the denials of entitlement to service connection for peripheral neuropathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease and service connection for a throat disorder to the United States Court of Appeals for Veterans Claims (Court).  

Thereafter, a Joint Motion for Partial Vacatur and Remand (JMR) was filed in May 2016, which was subsequently granted by the Court.  

As a result of the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 JMR, it was indicated that the appellant wished that the appeal relating to the issue of service connection for a throat disorder be dismissed.  

As to the issue of service connection for bilateral peripheral neuropathy of the lower extremities, it was noted that the Veteran claimed entitlement to service connection for neuropathy and radiculopathy on both legs.  It was observed that during his December 2014 hearing before the Board, the Veteran alleged his bilateral lower-extremity peripheral neuropathy was caused or aggravated by his service-connected right-knee disability.  The parties indicated that the Board had determined the bilateral lower extremity peripheral neuropathy was the result of the Veteran's nonservice-connected diabetes and therefore was not incurred in or aggravated by active service and was not proximately due to or the result of his service-connected right knee disability.  However, it did not expressly address the theory of aggravation.  Thus, the parties agreed the Board provided an inadequate statement of reasons or bases to support its decision. 

The parties indicated that despite acknowledging the Veteran's secondary service connection theory and remanding his other lower-extremity claims for a new examination regarding service-connection, to include an opinion as to whether the conditions were aggravated by his service-connected right knee disability, the Board did not discuss whether the evidence of record was sufficient to decide the aggravation issue for his bilateral lower extremity peripheral neuropathy.  The parties noted that while the May 2008 VA examiner diagnosed the Veteran with peripheral neuropathy most likely caused by his diabetes mellitus, her examination report did not provide an opinion on the question of aggravation.  The parties stated that without a discussion of whether such an opinion was necessary in light of Veteran's contentions and the Board's remand of his remaining claims for an aggravation opinion, the parties were unable to understand the precise basis for the Board's decision.  Thus, vacatur of the denial of the Veteran's bilateral lower-extremity peripheral neuropathy claim and remand for reconsideration were required.  

As a result of the JMR, the Veteran should be scheduled for a VA examination to determine the etiology of the his peripheral neuropathy of the lower extremities and its relationship, if any, to his service-connected right knee disability.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral lower extremity peripheral neuropathy.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  Following a thorough review of the record, the examiner is requested to offer the following opinions:

(a). Is it as likely as not (50 percent probability or greater) that any current bilateral lower extremity peripheral neuropathy is caused by the service-connected meniscus tear of right knee and early degenerative joint disease?

(b) If not, is it at least as likely as not (50 percent probability or greater) that any current bilateral peripheral neuropathy of the lower extremities is aggravated (permanently worsened) by the service-connected meniscus tear of right knee and early degenerative joint disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.

2.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




